EXHIBIT 10.16

December 24, 2008

Werner Heid
 

Dear Werner:

On behalf of Logitech Inc. ("Logitech"), and subject to the ratification of the
Board of Directors of Logitech International S.A. ("Logitech International"), we
are pleased to offer you the position of Sr. Vice President, WW Sales and
Marketing, reporting to Jerry Quindlen, President and CEO.

Your bi-weekly base salary will be $21,153.84, payable every two weeks
(annualized this amount is $550,000). You will also be eligible to participate
in Logitech International's Management Performance Bonus Plan, targeted at 75%
of your base salary for a potential annual total compensation of $962,500.

Logitech will guarantee 100% of your bonus target, on a prorated basis for the
first fiscal quarter of your employment, which coincides with the end of the
Logitech's fiscal year and the second half of our annual bonus plan. Beginning
in April 2009, you will participate in and be measured against the terms as
written in the Director / Vice President bonus plan.

We will recommend that the Compensation Committee of Logitech International's
Board of Directors approve a grant to you of 150,000 stock options on Logitech
International shares at your time of hire. We will recommend another 50,000
stock options at the stock grant cycle, currently scheduled for spring 2009.
These options will vest over a 4-year period, with 25% vesting on the grant date
anniversary each year. The receipt of any grant shall be conditioned upon the
subsequent execution by you of a Logitech stock option grant agreement. Any
future grant of employee equity incentives to you will be reviewed pursuant to
the same general process employed for all executives of comparable status.

Logitech will pay relocation costs and provide reimbursement for specified
moving expenses as outlined in Logitech's executive relocation policy. In order
to receive these benefits, you will be required to work with a third party
vendor provider designated by Logitech to assist in employee moves.

Logitech offers medical, dental and vision plans (effective on your date of
hire), company-paid life insurance, voluntary life insurance, a Section 125
flexible spending plan, a 401(k) retirement savings plan, short term disability,
long-term disability, share purchase plan, as well as 20 days per year of
combined accrued vacation and sick leave and 11 paid holidays. For additional
information on Logitech's comprehensive benefits programs, please log on to our
benefits website using instructions that will be provided to you.

--------------------------------------------------------------------------------

Werner Heid
December 24, 2008
Page 2
 

In addition, we will recommend that the Compensation Committee of Logitech
International's Board of Directors approve the entry into with you of a Change
of Control Severance Agreement, in the form substantially as entered into with
other Logitech non-CEO executive officers.

For your information, Logitech's performance reviews are conducted at the same
time each year for all employees. It is also important for you to know that all
of our compensation plans and programs are reviewed each year and may be subject
to change. Logitech reserves the right to cancel or change the benefit plans and
programs it offers to its employees, including its executive officers, at any
time. Any adjustment to your base salary or your target incentive bonus and
other compensation shall be in the sole discretion of the Logitech International
Board of Directors or the Compensation Committee of the Board.

Federal regulations require us to verify your legal eligibility to work in the
United States. Enclosed is the employment eligibility verification form, which
lists the acceptable types of identification. Please bring one type from "List
A", or one each from "List B" and "List C" with you on your first day.

While it is our sincere hope and belief that our working relationship will be
mutually beneficial, we also want to advise you that Logitech is an at-will
employer. Consequently, either Logitech or you can terminate the employment
relationship at-will, at any time, with or without cause, and with or without
advance notice. However it is understood that if a separation from service (as
defined in the regulations under Section 409A of the Internal Revenue Code of
1986, as amended (the "Code") because your employment is terminated by Logitech
without cause, and not as a result of your death or disability (meaning that you
are unable to perform your duties for any 90 days in any one-year period as a
result of a physical and/or mental impairment). and if you sign a general
release of known and unknown claims in form satisfactory to Logitech, you will
receive severance payments equal to nine months of your current base salary plus
seventy-five percent (75%) of your current annual targeted bonus amount, less
applicable withholdings. Severance payments representing base salary will be
made periodically in accordance with Logitech's normal payroll schedule, and the
severance payment representing seventy-five percent (75%) of your annual
targeted bonus amount will be made in one lump sum at the end of the nine-month
severance period, less applicable withholding. Logitech will deliver the form of
release to you within 30 days after your separation from service. You must
execute and return the release within the period set forth in the prescribed
form. The salary continuation payments will commence within 30 days after you
return the release.

For purposes of Section 409A of the Code, each salary continuation payment under
the paragraph immediately above is hereby designated as a separate payment. If
Logitech determines that you are a "specified employee" under Section
409A(a)(2)(B)(i) of the Code at the time of your separation from service, then
(i) the salary continuation payments under the paragraph immediately above, to
the extent that they are subject to Section 409A of the Code, will commence
during the seventh month after your separation from service and (ii) the
installments that otherwise would have been paid during the first six months
after your separation from service will be paid in a lump sum when the salary
continuation payments commence.

--------------------------------------------------------------------------------

Werner Heid
December 24, 2008
Page 3
 

For purposes of this offer letter, a separation from service "for cause" occurs
if you are terminated for any of the following reasons: (i) theft, dishonesty,
misconduct or falsification of any employment or Logitech records; (ii) improper
disclosure of Logitech's confidential or proprietary information; (iii) any
action by you which has a material detrimental effect on Logitech's reputation
or business; (iv) your failure or inability to perform any assigned duties after
written notice from Logitech to you of, and a reasonable opportunity to cure,
such failure or inability; (v) your conviction (including any plea of guilty or
no contest) of a felony, or of any other criminal act if that act impairs your
ability to perform your duties under this Agreement or (vi) your failure to
cooperate in good faith with a governmental or internal investigation of
Logitech or its directors, officers or employees, if Logitech has requested your
cooperation. For purposes of this paragraph only, "Logitech" shall mean Logitech
International and its direct and indirect subsidiaries.

In the event a Change of Control Severance Agreement is entered into with you,
the aggregate amount of any amounts payable to you under this offer letter in
the event of a separation from service will be reduced, but only to the extent
necessary so as to prevent the duplication of severance payments to you.

Enclosed with this letter is Logitech's New Hire Orientation Packet. We request
that you bring the completed paperwork to Orientation on your first day. Also,
please be aware that your acceptance of employment with Logitech requires your
signature on our "Employee Agreement Regarding Proprietary Information and
Inventions," a copy of which is enclosed.

This offer is valid through the end of the business day Tuesday December 30,
2008 and conditional upon a start date of Thursday, January 22, 2009.

Werner, we feel that the single most important factor of our success is our
people and we look forward to having you on the Logitech team. If you have any
questions, or need clarification on any information contained in this letter,
please do not hesitate to contact us. Please sign and return both pages of the
offer letter to John Zwieg.

Yours sincerely,

/s/ Martha Tuma

Martha D. Tuma
VP Worldwide Human Resources

**********************************

I accept the position of Sr. Vice President, WW Sales and Marketing, and will
begin work Thursday, January 22, 2009. I further acknowledge that the terms and
conditions specified in this letter are the only commitments Logitech is making
relative to my employment and that all other promises, either verbal or written,
are null and void.

/s/ Werner Heid  Date:  December 30, 2008  Werner Heid   


--------------------------------------------------------------------------------